 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JOLENE XIONG,                                       Case No. 1:19-cv-01473-JDP

10                   Plaintiff,                          ORDER GRANTING MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
11          v.
                                                         ECF No. 2
12   COMMISSIONER OF
     SOCIAL SECURITY,
13
                       Defendant.
14

15        Plaintiff proceeds in this Social Security appeal represented by counsel. Plaintiff moves
16   to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff has submitted a
17   declaration regarding her financial circumstances. Id. I find that plaintiff’s declaration
18   satisfies the requirements under § 1915. I will therefore grant plaintiff’s motion to proceed in
19   forma pauperis. I will also direct a United States Marshal to serve defendant Commissioner of
20   Social Security. See Fed. R. Civ. P. 4(c)(3).
21        Order
22        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
23        b. The court orders service of process on defendant:
24               i. The clerk must issue summons.
25            ii. The United States Marshals Service must serve a copy of the complaint,
26                 summons, and this order on defendant.
27           iii. Plaintiff must assist the marshal upon request.
28


                                                     1
 1              iv. The United States will advance all costs of service.                  `

 2

 3 IT IS SO ORDERED.

 4
     Dated:     October 21, 2019
 5                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8
      No. 204
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
